DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/590,174 is responsive to communications filed on 02/01/2021, in reply to the Non-Final Rejection of 10/30/2020. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In regard to claims 7, 11, and 19, these claims were objected to because of various informalities. The Applicant submits that the amendments to the claims are sufficient to overcome these claim objections. The Examiner respectfully agrees. As such, the claim objections for claims 7, 11, and 19 have been withdrawn.

In regard to claim 1, the Applicant submits that the claim has been amended to incorporate the limitations: “disposed in an airport environment, each camera system being positioned to capture one or more aspects of the airport environment in a viewing field,” “a messaging hub connectable … by a persistent connection … configured to push image data of the airport environment captured by at least one of the plurality of camera systems…,” and “wherein all the image data transits the video frame transmission service.” The Applicant further submits that Burns does not disclose any airport environment, and only discloses a smart home environment. Additionally, Burns does not disclose a persistent connection, and configured to push image data as claimed, and is silent as to whether the 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hutton and Fletcher.

In regard to claim 14, the Applicant submits arguments similar to those presented above with regard to claim 1. As such, since a new grounds of rejection has been made for claim 1 in view of Hutton and Fletcher, claim 14 shall also have a new grounds of rejection in view of Hutton and Fletcher for similar reasons to those regarding claim 1. 

In regard to claims 2-8 and 15-20, these claims are either directly or indirectly dependent from the independent claims 1 and 14, respectively. Since the independent claims have a new grounds of rejection in view of Hutton and Fletcher, the grounds of rejection for these dependent claims have been modified to incorporate the grounds of rejection for the independent claims. As such, these claims shall remain rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (EP 3316583 A1), hereinafter referred to as Burns, in view of Hutton (U.S. Publication No. 2006/0288503), hereinafter referred to as Hutton, in further view of Fletcher, “Introduction to SignalR”, Published on 06/10/2014, <URL: https://docs.microsoft.com/en-us/aspnet/signalr/overview/getting-started/introduction-to-signalr>, hereinafter referred to as Fletcher. 

In regard to claim 1, Burns teaches a video messaging system (Burns paragraph 56 noting an operating environment in which a hub device server system provides data processing for monitoring and facilitating review of alert events in video streams captured by video cameras, and provides video monitoring data to client devices; and Burns Figs. 5A-B), comprising:
a plurality of camera systems (Burns Fig. 5A showing video cameras 118; and Burns paragraph 56 noting video cameras 118, and receiving video data from video sources 522).;
a plurality of network-based clients (Burns Fig. 5A showing client devices 504; and Burns paragraphs 56-57 noting client devices 504 and that the hub device server system provides services to the client devices).
a messaging hub (Burns Fig. 5A showing hub device server system 508) communicatively connectable to the plurality of network-based clients (Burns Fig. 5A showing client devices 504) and configured to transmit image data as encoded data (Burns paragraph 7 noting transmitting encoded video frames to the client; and Burns paragraph 10 noting the computer systems can provide live and/or saved video) to each of the plurality of network-based clients (Burns paragraph 56 noting an operating environment in which a hub device server system provides data processing for monitoring and facilitating review of alert events in video streams captured by video cameras, and provides video monitoring data to client devices; and Burns paragraph 60 describing transmitting the video to client devices); and
a video frame transmission service communicatively connected to the messaging hub and configured to selectively connect with at least one of the plurality of camera systems for a time period that is based upon a request received from at least one of the plurality of network-based clients (Burns paragraph 7 noting a server system performing a method of receiving a video stream from a remote video camera being associated with a predetermined time interval, encoding the video frames into a video segment associated with the time interval, receiving a request from an application running on a client device to review the video for the time interval, and transmitting the video segment to the client device for viewing; and Burns paragraph 10 noting the computer systems can provide live and/or saved video), wherein all the image data transits the video frame transmission service (Burns paragraph 58 noting cameras send the video data to the hub device server system (or cloud based server system) on behalf of the cameras in real time; and cameras send processed video data to the controller device or hub device server system).
However, Burns does not expressly disclose disposed in an airport environment, each camera system being positioned to capture one or more aspects of the airport environment in a viewing field; connectable to network-based clients by a persistent connection; configured to push image data of the airport environment captured by at least one of the plurality of camera systems.
In the same field of endeavor, Hutton teaches disposed in an airport environment (Hutton abstract noting a system for aligning an aircraft-engaging end of a passenger boarding bridge), each camera system being positioned to capture one or more aspects of the airport environment in a viewing field (Hutton paragraph 19 noting an imager capturing images and providing image data to a processor, and the processor processes the image data and identifies a feature indicative of a doorway, and the processor provides a signal for actuating an alignment operation of a bridge controller); and the image data is of the airport environment captured by at least one of the plurality of camera systems (Hutton paragraph 19 noting an imager capturing images and providing image data to a processor, and the processor processes the image data and identifies a feature indicative of a doorway, and the processor provides a signal for actuating an alignment operation of a bridge controller).
However, Hutton does not expressly disclose connectable to network-based clients by a persistent connection; configured to push image data.
In the same field of endeavor, Fletcher teaches connectable to network-based clients by a persistent connection (Fletcher “What is SignalR?” section noting connection between the client and server is persistent, unlike a classic HTTP connection, which is re-established for each communication); configured to push image data (Fletcher “What is SignalR?” section noting real-time web functionality is the ability to have server code push content to connected clients instantly as it becomes available).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns and Hutton, because both disclosures relate to the imaging systems that image a scenario, and provide a display of video information to a remote user, and both disclosures have methods that include the ability to detect events and scenarios within the image data provided by the cameras. Additionally, it would have been obvious for a person having ordinary skill in the art before the effective filing date to combine these teachings with the teachings of Fletcher since the teachings of Burns include that client devices may communicate with each other via a connection to a network, such as communicating with a smart server system and/or a cloud-computing system (Burns paragraph 32). Thus, a system such as SignalR would allow client devices to connect to a network to 

In regard to claim 2, Burns, Hutton, and Fletcher teach all of the limitations of claim 1 as discussed above. In addition, Burns teaches further comprising a controller communicatively connectable to the plurality of camera systems (Burns paragraph 8 noting a computer system configured to receive video streams from a remote video camera), the controller comprising a processor and logic that, when executed by the processor, causes the video messaging system to perform operations (Burns paragraph 8 noting the computer system includes one or more processors and memory storing one or more programs to be executed by the processors, including instructions for implementing the described methods) including:
transmitting the image data via the video messaging system to at least one of the plurality of network-based clients (Burns paragraphs 7-8, 56, and 60 noting transmitting the video segment to a client device for viewing in the application; and Burns paragraph 10 noting the computer systems can provide live and/or saved video).
However, Burns does not expressly disclose recognizing an event involving an equipment object based upon image data; and
executing an event procedure based upon the event, the event procedure comprising controlling the equipment object.
In the same field of endeavor, Hutton teaches recognizing an event involving an equipment object based upon image (Hutton paragraph 19 noting an imager capturing images and providing image data to a processor, and the processor processes the image data and identifies a feature indicative of a doorway, and the processor provides a signal for actuating an alignment operation of a bridge controller); and
executing an event procedure based upon the event, the event procedure comprising controlling the equipment object (Hutton paragraph 19 noting an imager capturing images and providing image data to a processor, and the processor processes the image data and identifies a feature 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 3, Burns, Hutton, and Fletcher teach all of the limitations of claim 2 as discussed above. In addition, Burns teaches wherein transmitting the image data comprises transmitting the image data via the video frame transmission service and the messaging hub (Burns paragraph 56 noting an operating environment in which a hub device server system provides data processing for monitoring and facilitating review of alert events in video streams captured by video cameras, and provides video monitoring data to client devices; and Burns paragraph 60 describing transmitting the video to client devices).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 4, Burns, Hutton, and Fletcher teach all of the limitations of claim 2 as discussed above. In addition, Burns teaches wherein the video messaging system further comprises logic that, when executed by the controller (Burns paragraph 8 noting the computer system includes one or more processors and memory storing one or more programs to be executed by the processors, including instructions for implementing the described methods), causes the video messaging system to provide the image data to at least one of the plurality of network-based clients (Burns paragraph 7 noting transmitting encoded video frames to the client; and Burns paragraph 10 noting the computer systems can provide live and/or saved video).
However, Burns does not expressly disclose capturing the equipment object.
In the same field of endeavor, Hutton teaches capturing the equipment object (Hutton paragraph 19 noting an imager capturing images and providing image data to a processor, and the 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 5, Burns, Hutton, and Fletcher teach all of the limitations of claim 2 as discussed above. In addition, Burns teaches wherein the video messaging system further comprises logic that, when executed by the controller (Burns paragraph 8 noting the computer system includes one or more processors and memory storing one or more programs to be executed by the processors, including instructions for implementing the described methods), causes the video messaging system to provide operating information about the equipment object to at least one of the plurality of network-based clients (Burns paragraph 60 and 95 noting the hub device server system transmits the video to a client device, and noting the hub and device control module 7142 for generating and sending server-initiated control commands to modify operating modes of electronic devices and/or receiving and forwarding user-initiated control commands to modify operation modes of the electronic devices).
However, Burns does not expressly disclose where the providing information is performed via pushing information.
In the same field of endeavor, Fletcher teaches providing information is performed via pushing information (Fletcher “What is SignalR?” section noting real-time web functionality is the ability to have server code push content to connected clients instantly as it becomes available).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 6, Burns, Hutton, and Fletcher teach all of the limitations of claim 5 as discussed above. In addition, Burns teaches wherein the image data relates to the equipment object, wherein the messaging hub is configured to transmit the image data with the operating information about the equipment object to at least one of the plurality of network-based clients (Burns paragraph 60 and 95 noting the hub device server system transmits the video to a client device, and noting the hub and device control module 7142 for generating and sending server-initiated control commands to modify operating modes of electronic devices and/or receiving and forwarding user-initiated control commands to modify operation modes of the electronic devices).
However, Burns does not expressly disclose where the transmitting image data is performed via pushing.
In the same field of endeavor, Fletcher teaches transmitting image data is performed via pushing (Fletcher “What is SignalR?” section noting real-time web functionality is the ability to have server code push content to connected clients instantly as it becomes available).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 7, Burns, Hutton, and Fletcher teach all of the limitations of claim 5 as discussed above. In addition, Burns teaches wherein the video messaging system further comprises logic that, when executed by the controller, causes the video messaging system to provide the image data to a primary window of a user interface of the plurality of network-based clients (Burns Fig. 12B showing a primary window of a user interface showing the image data from a video camera; and Burns paragraph 147 noting the user interface of the client and showing video corresponding to a camera object, and alert event information).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 8, Burns, Hutton, and Fletcher teach all of the limitations of claim 7 as discussed above. In addition, Burns teaches wherein the video messaging system further comprises logic that, when executed by the controller, causes the video messaging system to provide the operating information about the equipment object to a subsidiary window of the user interface (Burns Fig. 12B showing a primary window of a user interface showing the image data from a video camera and a below window showing event information relating to the corresponding camera object; and Burns paragraph 147 noting the user interface of the client and showing video corresponding to a camera object, and alert event information).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 9, Burns, Hutton, and Fletcher teach all of the limitations of claim 2 as discussed above. In addition, Burns teaches further comprising a utility module configured to provide data about the equipment object from a sensor provided with the equipment object to the messaging hub, wherein recognizing the event involving the equipment object is based upon the image data and the data about the equipment object from the sensor.
In the same field of endeavor, Hutton teaches further comprising a utility module configured to provide data about the equipment object from a sensor provided with the equipment object to the messaging hub (Hutton paragraph 19 noting an imager capturing images and providing image data to a processor, and the processor processes the image data and identifies a feature indicative of a doorway, and the processor provides a signal for actuating an alignment operation of a bridge controller), wherein recognizing the event involving the equipment object (Hutton paragraph 19 noting an imager capturing images and providing image data to a processor, and the processor processes the image data and identifies a feature indicative of a doorway, and the processor provides a signal for actuating an alignment operation of a bridge controller) is based upon the image data and the data about the equipment object from the sensor (Hutton paragraph 19 noting an imager capturing images and providing image data to a processor, and the processor processes the image data and identifies a feature indicative of a doorway, and the processor provides a signal for actuating an alignment operation of a bridge controller).


In regard to claim 10, Burns, Hutton, and Fletcher teach all of the limitations of claim 1 as discussed above. In addition, Burns teaches wherein the video frame transmission service is configured to begin collecting image data from at least one of the plurality of camera systems after receiving the request from at least one of the plurality of network-based clients (Burns paragraph 7 noting a server system performing a method of receiving a video stream from a remote video camera being associated with a predetermined time interval, encoding the video frames into a video segment associated with the time interval, receiving a request from an application running on a client device to review the video for the time interval, and transmitting the video segment to the client device for viewing; and Burns paragraph 10 noting the computer systems can provide live and/or saved video).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 11, Burns, Hutton, and Fletcher teach all of the limitations of claim 1 as discussed above. In addition, Burns teaches wherein the video frame transmission service is configured to require one of the plurality of network-based clients to request the image data (Burns paragraph 7 noting a server system performing a method of receiving a video stream from a remote video camera being associated with a predetermined time interval, encoding the video frames into a video segment associated with the time interval, receiving a request from an application running on a client device to review the video for the time interval, and transmitting the video segment to the client device for viewing; and Burns paragraph 10 noting the computer systems can provide live and/or saved video).
However, Burns does not expressly disclose at least a predetermined frequency in order to maintain a connection with at least one of the plurality of camera systems. 


In regard to claim 12, Burns, Hutton, and Fletcher teach all of the limitations of claim 1 as discussed above. In addition, Burns teaches wherein the video frame transmission service is configured to be unaware which of the plurality of network-based clients use the image data (Burns paragraph 302 noting in some implementations, certain data may be anonymized in one or more ways before it is stored or used, so that personally identifiable information is removed).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 13, Burns, Hutton, and Fletcher teach all of the limitations of claim 1 as discussed above. In addition, Burns teaches wherein the video frame transmission service is configured to reference a database in response to the request from at least one of the plurality of network-based clients, wherein the database registers each of the plurality of camera systems with a corresponding location (Burns paragraph 95 noting data storage database 7160 for storing data associated with each electronic device (e.g. each camera) of each user account, as well as relevant metadata, including location of the electronic device, associated with the data, wherein all or a portion of the data and/or processing associated with the hub device is stored securely).


In regard to claim 14, Burns teaches a method of monitoring an equipment object (Burns paragraph 56 noting an operating environment in which a hub device server system provides data processing for monitoring and facilitating review of alert events in video streams captured by video cameras, and provides video monitoring data to client devices; and Burns Figs. 5A-B), comprising:
capturing image data with a camera system (Burns Fig. 5A showing video cameras 118; and Burns paragraph 56 noting video cameras 118, and receiving video data from video sources 522);
recognizing an event (Burns paragraph 131 noting after video data is captured at the video source 522 (1113), the video data is processed to determine if any potential motion event candidates are present in the video stream) based upon a comparison of a first data set and a second data set, the first data set comprising a parameter determined from the image data, the second data set comprising a corresponding parameter retrieved from an electronic database (Burns paragraph 97 noting event detection module for detecting event candidates in video streams from each of the video sources, the use and creation of event masks, and noting a video storage database storing event categorization results, e.g. recognized event categories, event masks for past motion events, and other relevant metadata associated with events);
connecting the camera system to at least one of a plurality of network-based clients based upon a request received from the at least one of the plurality of network-based clients (Burns paragraph 7 noting a server system performing a method of receiving a video stream from a remote video camera being associated with a predetermined time interval, encoding the video frames into a video segment associated with the time interval, receiving a request from an application running on a client device to review the video for the time interval, and transmitting the video segment to the client device for viewing; and Burns paragraph 10 noting the computer systems can provide live and/or saved video); and
transmitting the image data as encoded data (Burns paragraph 7 noting transmitting encoded video frames to the client; and Burns paragraph 10 noting the computer systems can provide live and/or to the at least one of the plurality of network-based clients (Burns paragraph 56 noting an operating environment in which a hub device server system provides data processing for monitoring and facilitating review of alert events in video streams captured by video cameras, and provides video monitoring data to client devices; and Burns paragraph 60 describing transmitting the video to client devices) from a video frame transmission service configured to selectively connect with the camera system (Burns paragraph 7 noting a server system performing a method of receiving a video stream from a remote video camera being associated with a predetermined time interval, encoding the video frames into a video segment associated with the time interval, receiving a request from an application running on a client device to review the video for the time interval, and transmitting the video segment to the client device for viewing; and Burns paragraph 10 noting the computer systems can provide live and/or saved video), wherein all the image data transits the video frame transmission service (Burns paragraph 58 noting cameras send the video data to the hub device server system (or cloud based server system) on behalf of the cameras in real time; and cameras send processed video data to the controller device or hub device server system).
However, Burns does not expressly disclose an airport equipment object, an airport environment; with a controller communicatively connected to a camera system; an event about the equipment object, and executing an event procedure with the controller, based upon the event, the event procedure comprising controlling the airport equipment object with the controller; and pushing the image data.
In the same field of endeavor, Hutton teaches an airport equipment object, an airport environment (Hutton abstract noting a system for aligning an aircraft-engaging end of a passenger boarding bridge); a controller communicatively connected to a camera system (Burns paragraph 8 noting a computer system configured to receive video streams from a remote video camera); an event about the equipment object, , and executing an event procedure with the controller, based upon the event, the event procedure comprising controlling the airport equipment object with the controller (Hutton paragraph 19 noting an imager capturing images and providing image data to a processor, and the processor processes the image data and identifies a feature indicative of a doorway, and the processor provides a signal for actuating an alignment operation of a bridge controller).
pushing the image data.
In the same field of endeavor, Fletcher teaches pushing the image data (Fletcher “What is SignalR?” section noting real-time web functionality is the ability to have server code push content to connected clients instantly as it becomes available).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 15, Burns, Hutton, and Fletcher teach all of the limitations of claim 14 as discussed above. In addition, Burns teaches wherein connecting the camera system to the at least one of the plurality of network-based clients comprises connecting for a time period that is based upon the request received from the at least one of the plurality of network-based clients (Burns paragraph 7 noting a server system performing a method of receiving a video stream from a remote video camera being associated with a predetermined time interval, encoding the video frames into a video segment associated with the time interval, receiving a request from an application running on a client device to review the video for the time interval, and transmitting the video segment to the client device for viewing; and Burns paragraph 10 noting the computer systems can provide live and/or saved video).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 16, Burns, Hutton, and Fletcher teach all of the limitations of claim 14 as discussed above. In addition, Hutton teaches wherein the event procedure comprises controlling a second airport equipment object (Hutton paragraph 19 noting an imager capturing images and providing image data to a processor, and the processor processes the image data and identifies a feature indicative of a doorway, and the processor provides a signal for actuating an alignment operation of a bridge controller; and Hutton paragraph 3 noting the bridge alignment system controls the passenger boarding bridge).


In regard to claim 17, Burns, Hutton, and Fletcher teach all of the limitations of claim 14 as discussed above. In addition, Burns teaches further comprising providing operating information about the airport equipment object to the at least one of the plurality of network-based clients with the image data (Burns paragraph 60 and 95 noting the hub device server system transmits the video to a client device, and noting the hub and device control module 7142 for generating and sending server-initiated control commands to modify operating modes of electronic devices and/or receiving and forwarding user-initiated control commands to modify operation modes of the electronic devices).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 18, Burns, Hutton, and Fletcher teach all of the limitations of claim 14 as discussed above. In addition, Burns teaches wherein capturing the image data occurs after receiving the request from the at least one of the plurality of network-based clients (Burns paragraph 7 noting a server system performing a method of receiving a video stream from a remote video camera being associated with a predetermined time interval, encoding the video frames into a video segment associated with the time interval, receiving a request from an application running on a client device to review the video for the time interval, and transmitting the video segment to the client device for viewing; and Burns paragraph 10 noting the computer systems can provide live and/or saved video).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 19, Burns, Hutton, and Fletcher teach all of the limitations of claim 18 as discussed above. However, Burns does not expressly disclose further comprising terminating a connection between the camera system and the at least one of the plurality of network-based clients when the at least one of the plurality of network-based clients does not make the request at a predetermined frequency. As discussed below in regard to claim 11, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, that a connection between two network devices can be maintained by periodically sending a message, e.g. a keep-alive message, and such a feature relates merely to an obvious design choice. Conversely, it would additionally be obvious that if this is not done, the connection could be terminated. Thus, modified to incorporate that which would have been obvious to a person having ordinary skill in the art before the effective filing date, the teachings of Burns, Hutton, and Fletcher include all of the limitations of claim 19.
Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

In regard to claim 20, Burns, Hutton, and Fletcher teach all of the limitations of claim 18 as discussed above. In addition, Burns teaches wherein capturing the image data comprises referencing a database in response to the request, wherein a database registers the camera system with a corresponding location (Burns paragraph 95 noting data storage database 7160 for storing data associated with each electronic device (e.g. each camera) of each user account, as well as relevant metadata, including location of the electronic device, associated with the data, wherein all or a portion of the data and/or processing associated with the hub device is stored securely).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Burns with the teachings of Hutton and Fletcher for the same reasons as stated above in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488